      3:17-cv-00807-JMC        Date Filed 06/01/20     Entry Number 59        Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

Trustgard Insurance Company,                )
                                            )       Civil Action No.: 3:17-cv-00807-JMC
                       Plaintiff,           )
                                            )
        v.                                  )              ORDER ON REMAND
                                            )
Michael Brown, individually and d/b/a       )
Triple S Transport, and Sharon Collins,     )
Dorothy L. Jackson, individually and as     )
Executor of the Estate of Alfred Jackson,   )
Sr., John A. Godfrey, and Mattie E. Render, )
                                            )
                       Defendants.          )
____________________________________)

       Plaintiff Trustgard Insurance Company filed this declaratory judgment action against

Defendants Michael Brown, individually and doing business as Triple S Transport (together

“Brown”), and Sharon Collins, Dorothy L. Jackson, individually and as Executor of the Estate of

Alfred Jackson, Sr., John A. Godfrey, and Mattie E. Render (collectively “Defendants”) seeking a

declaration by the court that a commercial automobile insurance policy (the “Policy”) issued by

Plaintiff to Brown and bearing policy number XA 2102843 00 does not provide coverage or

otherwise create a duty to defend or indemnify Brown with regard to the ongoing lawsuit styled

Sharon Collins v. Michael McWilliams, et al., Case No. 2016-CP-03-00124 (Allendale Cty. Ct.

Com. Pl.) (the “Underlying Action). (ECF No. 1 at 3 ¶ 20–4 ¶ 25.) In the alternative, Plaintiff

sought a declaration that the MCS-90 Endorsement in the Policy does not provide coverage to

Brown or otherwise create a duty to defend or indemnify him as a result of the Underlying Action.

(Id. at 4 ¶ 26–6 ¶ 36.) On December 17, 2017, the court entered an Order (the “December Order”)

granting Plaintiff’s Motion for Summary Judgment (ECF No. 31) and finding that Plaintiff did not

have a duty to Brown. (ECF No. 47 at 9–10.)

                                                1
         3:17-cv-00807-JMC        Date Filed 06/01/20     Entry Number 59        Page 2 of 2




          This matter is before the court on remand “to dismiss the action without prejudice” as per

instructions from the United States Court of Appeals for the Fourth Circuit. (See ECF No. 57 at

16.) In reviewing the matter on appeal, the Fourth Circuit found error in the December Order

opinion because the court “reached the merits despite a thin and ambiguous record” and “created

both a substantial question about whether Article III jurisdiction existed and a serious potential to

interfere with ongoing state proceedings.” (Id.) Based on this finding, the Fourth Circuit vacated

the December Order and remanded the matter for the court to dismiss it. (Id.; see also ECF No.

58-1.)

          Therefore, in accordance with the Fourth Circuit’s Mandate and Judgment (ECF Nos. 58,

58-1), the court hereby DISMISSES the Complaint in this matter without prejudice.

          IT IS SO ORDERED.




                                                        United States District Judge
June 1, 2020
Columbia, South Carolina




                                                  2
